PER CURIAM.
Appellant seeks review of an order summarily denying his 3.800(a), Florida Rules of Criminal Procedure, motion to correct illegal sentence in which he, among other grounds, asserted that victim injury points were incorrectly added to his scoresheet in violation of the rule of law announced in Karchesky v. State, 591 So.2d 930 (Fla.1992). We find no merit in appellant’s other arguments, but must reverse the summary denial based on the alleged error as to victim injury points. Harper v. State, 632 So.2d 104 (Fla. 1st DCA 1994).
Reversed and remanded for resentencing.
ERVIN, MINER and WOLF, JJ., concur.